18-23538-rdd          Doc 4757      Filed 08/05/19 Entered 08/05/19 21:36:58 Main Document
                                                   Pg 1 of 22
                                         Hearing Date and Time: August 22, 2019 at 10:00 a.m. (Eastern Time)
                                         Objection Date and Time: August 15, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                      NOTICE OF HEARING ON MOTION OF
                 DEBTORS PURSUANT TO SECTION 1121(d) OF THE
            BANKRUPTCY CODE TO FURTHER EXTEND EXCLUSIVE PERIODS

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a/ Sears, Roebuck de Puerto Rico, Inc.) (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands
 Business Unit, LLC (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365);
 and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.




 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757   Filed 08/05/19 Entered 08/05/19 21:36:58        Main Document
                                              Pg 2 of 22



                     PLEASE TAKE NOTICE that a hearing on the annexed motion (the “Motion”)

 of Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in

 the above-captioned chapter 11 cases (collectively, the “Debtors”), for entry of an order to

 further extend exclusive periods, as more fully set forth in the Motion, will be requested to be

 held before the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States

 Bankruptcy Court for the Southern District of New York, Courtroom 118, 300 Quarropas Street,

 White Plains, New York, 10601-4140 (the “Bankruptcy Court”) on August 22, 2019 at 10:00

 AM (Eastern Time) (the “Hearing”), or as soon thereafter as counsel may be heard.

                     PLEASE TAKE FURTHER NOTICE that any responses or objections (the

 “Objections”) to the Motion will be requested to be in writing, conform to the Bankruptcy Rules

 and the Local Rules, be filed with the Bankruptcy Court (a) by attorneys practicing in the

 Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance with

 General Order M-399 (which can be found at www.nysb.uscourts.gov), and (b) by all other

 parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

 hard copy delivered directly to Chambers), in accordance with the customary practices of the

 Bankruptcy Court and General Order M-399, to the extent applicable, and be served in

 accordance with the Amended Order Implementing Certain Notice and Case Management

 Procedures, entered on November 1, 2018 [ECF No. 405], so as to be filed and received no later

 than August 15, 2019 at 4:00 PM (Eastern Time) (the “Objection Deadline”).

                     PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

 served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to

 the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

 Motion, which order may be entered without further notice or opportunity to be heard.



                                                 2
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757   Filed 08/05/19 Entered 08/05/19 21:36:58          Main Document
                                              Pg 3 of 22


                     PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted upon default.

 Dated: August 5 2019
        New York, New York
                                          /s/ Ray C. Schrock, P.C.
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Ray C. Schrock, P.C.
                                          Jacqueline Marcus
                                          Garrett A. Fail
                                          Sunny Singh


                                          Attorneys for Debtors
                                          and Debtors in Possession




                                                  3
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757      Filed 08/05/19 Entered 08/05/19 21:36:58 Main Document
                                                   Pg 4 of 22
                                         Hearing Date and Time: August 22, 2019 at 10:00 a.m. (Eastern Time)
                                         Objection Date and Time: August 15, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

             MOTION OF DEBTORS PURSUANT TO SECTION 1121(d) OF THE
            BANKRUPTCY CODE TO FURTHER EXTEND EXCLUSIVE PERIODS


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a/ Sears, Roebuck de Puerto Rico, Inc.) (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands
 Business Unit, LLC (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365);
 and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.




 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757       Filed 08/05/19 Entered 08/05/19 21:36:58                   Main Document
                                                  Pg 5 of 22


 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors” and, together

 with their non-debtor affiliates, “Sears” or the “Company”), file this motion (the “Motion”) for

 entry of an order further extending the periods during which the Debtors have the exclusive right

 to file a chapter 11 plan (the “Exclusive Filing Period”) and to solicit acceptances thereof (the

 “Exclusive Solicitation Period,” and together with the Exclusive Filing Period, the “Exclusive

 Periods”) by two (2) months through and including October 14, 2019 and December 16, 2019,

 respectively. In support of the Motion, the Debtors respectfully represent as follows:

                                            Preliminary Statement

                     1.        The Debtors have filed, and have solicited votes on the Second Amended

 Chapter 11 Plan of Sears Holdings Corporation and Its Affiliated Debtors (ECF No. 4389) (as

 modified by the Modified Second Amended Joint Chapter 11 Plan of Sears Holdings

 Corporation and Its Affiliated Debtors (ECF No. 4476), and as may be further amended,

 modified, or supplemented, the “Plan”).2               The hearing on confirmation of the Plan (the

 “Confirmation Hearing”) is currently scheduled for August 16, 2019—only four days after the

 current Exclusive Filing Period expires on August 12, 2019. Accordingly, out of an abundance

 of caution, by this Motion, the Debtors are seeking another modest two-month extension of the

 Exclusive Periods to complete prosecution of the Plan.

                     2.        The Plan contemplates an orderly wind down of the Debtors’ remaining

 assets following the sale of substantially all of the Debtors’ assets (the “Sale Transaction”) to


 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Riecker Declaration (defined herein) or the Plan, as applicable.




                                                         2
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757       Filed 08/05/19 Entered 08/05/19 21:36:58      Main Document
                                                  Pg 6 of 22


 Transform Holdco LLC (“Transform”) and a distribution to creditors in accordance with the

 series of three interconnected settlements embodied in the Plan—the PBCG Settlement, Plan

 Settlement, and Creditors’ Committee Settlement (collectively, the “Global Settlement”). The

 Plan represents the culmination of good faith negotiations and coordination among the Debtors

 and their key stakeholders, including the PBGC—the largest creditor in these chapter 11 cases at

 every Debtor, and the Creditors’ Committee. The Global Settlement is an efficient and fair

 resolution of various inter-estate and inter-creditor issues, including the characterization of pre-

 and post-petition intercompany balances, allocation of costs and expenses of administration

 among the Debtors, whether the liabilities and assets of the Debtors should be substantively

 consolidated for Distribution purposes, issues specifically related to disputes between the

 Debtors and the PBGC, and post-Effective Date governance matters.

                     3.        The Debtors have made significant progress toward confirmation and

 consummation of the Plan and seek—as a precautionary measure only—an additional two (2)

 months to allow the chapter 11 plan process to continue without needless distraction as they

 solicit and prosecute the Plan. Since the last exclusivity motion was filed on June 10, 2019 (ECF

 No. 4171), the Debtors have (i) negotiated and secured the Creditors’ Committee Settlement,

 ensuring support for the Plan from the Debtors’ major creditor constituency, (ii) obtained

 resolution on a number of key disputes with Transform in connection with the Asset Purchase

 Agreement (the “APA Disputes”), including a ruling from the Bankruptcy Court on July 11,

 2019 that Transform assumed $166 million in “Other Payables” and all payment obligations with

 respect to “Ordered Inventory” (each as defined in the Asset Purchase Agreement) and

 (iii) successfully litigated with the second lien lenders regarding asserted claims under section

 507(b) of the Bankruptcy Code (such claims, the “507(b) Priority Claims”).




                                                     3
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58                    Main Document
                                                   Pg 7 of 22


                     4.        If the Exclusive Periods are not extended and control of the administration

 of the Debtors’ estates is improperly wrested away now, the Debtors’ chapter 11 cases would be

 unnecessarily disrupted and could cause further administrative expense burn. Such an outcome

 is contrary to the fundamental objectives of chapter 11 and should not be permitted. Termination

 of the Exclusive Periods at this critical juncture in these chapter 11 cases would defeat the very

 purpose of section 1121 of the Bankruptcy Code—to afford the debtor a meaningful opportunity

 to propose a confirmable chapter 11 plan based on adequate information that maximizes value

 and that is fair and equitable to all of the Debtors’ economic stakeholders.3 Accordingly, for the

 reasons set forth herein, the Debtors’ request for an extension of the Exclusive Periods should be

 granted.

                                                    Background

                     5.        Beginning on October 15, 2018 (the “Commencement Date”) and

 continuing thereafter, each of the Debtors commenced with this Court a voluntary case under

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are

 authorized to continue to operate their business and manage their properties as debtors in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                     6.        On October 24, 2018, the United States Trustee for Region 2 appointed an

 official committee of unsecured creditors (the “Creditors’ Committee”).                             No trustee or

 examiner has been appointed in these chapter 11 cases.




 3
   To the extent the Court requires evidence in support of the Debtors’ request, the Debtors intend to present
 declarations or offers of proof at or before the hearing on the Motion and will make any witnesses available for cross
 examination.




                                                           4
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58          Main Document
                                                   Pg 8 of 22


                     7.        The Debtors’ chapter 11 cases are being jointly administered for

 procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).

                     8.        On February 8, 2019, the Bankruptcy Court entered the Order

 (I) Approving the Asset Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale

 of Certain of the Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,

 (III) Authorizing the Assumption and Assignment of Certain Executory Contracts, and Leases in

 Connection Therewith and (IV) Granting Related Relief (ECF No. 2507), pursuant to which the

 Debtors sold substantially all their assets to Transform.

                     9.        Additional information regarding the Debtors’ business, capital structure,

 and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for

 Southern District of New York, sworn on October 15, 2018 (the “Riecker Declaration”) (ECF

 No. 3).

                                                  Jurisdiction

                     10.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                Relief Requested

                     11.       By this Motion, the Debtors request, pursuant to section 1121(d) of the

 Bankruptcy Code, a two-month extension of (a) the Exclusive Filing Period through and

 including October 14, 2019 and (b) the Exclusive Solicitation Period through and including

 December 16, 2019, in each case, without prejudice to the Debtors’ right to seek additional


                                                        5
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58                       Main Document
                                                   Pg 9 of 22


 extensions of such periods.4 A proposed form of order granting the relief requested in the

 Motion is attached hereto as Exhibit A (the “Proposed Order”).

                                   The Relief Requested Should Be Granted

                     12.       Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend

 the Exclusive Periods for cause. See 11 U.S.C. § 1121(d) (“[O]n request of a party in interest

 made within the respective periods specified in subsections (b) and (c) of this section and after

 notice and a hearing, the court may for cause reduce or increase the 120-day period or the 180-

 day period referred to in this section.”). However, the 120-day period “may not be extended

 beyond a date that is 18 months after the [petition] date” and the 180-day period “may not be

 extended beyond a date that is 20 months after the [petition] date.” Id. §§ 1121(d)(2)(A), (B).

                     13.       The Exclusive Periods established by Congress were incorporated in the

 Bankruptcy Code to afford a debtor a full and fair opportunity to propose a chapter 11 plan and

 enable solicitation of acceptances of the plan without the deterioration and disruption that might

 be caused by the filing of multiple competing plans. Indeed, the primary objective of a chapter

 11 case is the formulation, confirmation, and consummation of a consensual chapter 11 plan.

 Terminating the Exclusive Periods in these chapter 11 cases when the Debtors have solicited the

 Plan would defeat the very purpose of section 1121 of the Bankruptcy Code, i.e., affording a

 debtor the full and fair opportunity to formulate and prosecute its proposed chapter 11 plan.

 4
   The Exclusive Filing Period is set to expire on August 12, 2019, but Local Rule 9006-2 of the Bankruptcy Rules
 for the Southern District of New York (the “Local Rules”) provides that if a motion to extend time to take an action
 is filed prior to the expiration of such period, with a return date that is no later than fourteen days after the date of
 the filing of the motion or, “if the Court is unable to schedule a return date within such period, as soon thereafter as
 the return date may be scheduled by the Court,” the applicable deadline shall automatically be extended “until the
 Court resolves the motion to extend the time.” In addition, the Amended Case Management Order (defined herein)
 provides that “if a motion to extend the time to take any action is filed . . . before the expiration of the period
 prescribed by the Bankruptcy Code, . . . the time shall automatically be extended until the Court acts on the motion,
 without the necessity . . . of a bridge order.” (Amended Case Management Order, ¶ 25). By filing this Motion prior
 to the expiration of the Exclusive Filing Period, Local Rule 9006-2 and the Amended Case Management Order
 automatically extend the Exclusive Filing Period until the Court resolves the Motion.




                                                            6
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58            Main Document
                                                   Pg 10 of 22


                     14.       As stated, section 1121(d) of the Bankruptcy Code empowers a

 Bankruptcy Court to extend the Exclusive Periods “for cause.” The Bankruptcy Code neither

 defines the term “cause” for purposes of section 1121(d) nor establishes formal criteria for an

 extension. The legislative history of section 1121 indicates that “cause” is intended to be a

 flexible standard to balance the competing interests of a debtor and its creditors. See H.R. Rep.

 No. 95-595, at 231–32 (1978), reprinted in 1978 U.S.C.C.A.N. 5963 (noting that Congress

 intended to give Bankruptcy Courts great flexibility to protect a debtor’s interests by allowing a

 debtor unimpeded opportunity to negotiate settlement of debts without interference from other

 parties in interest).

                     15.       In exercising its broad discretion to determine whether “cause” exists, the

 Bankruptcy Court should be guided by a variety of factors. See In re Borders Grp., Inc., 460

 B.R. 818, 821−22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 1121(d) is

 a fact-specific inquiry and the court has broad discretion in extending or terminating

 exclusivity.”); In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006)

 (identifying objective factors courts historically have considered in determining whether cause

 exists to extend or terminate exclusivity); see also In re McLean Indus., Inc., 87 B.R. 830, 834

 (Bankr. S.D.N.Y. 1987) (identifying factors used by courts to determine whether cause exists to

 extend exclusivity). Those factors include, without limitation:

                           i. the size and complexity of the debtor’s case;

                           ii. the necessity for sufficient time to permit the debtor to negotiate a
                               chapter 11 plan and prepare adequate information;

                        iii. the existence of good faith progress towards reorganization;

                         iv. the fact that the debtor is paying its bills as they become due;

                           v. whether the debtor has demonstrated reasonable prospects for
                              filing a viable plan;


                                                         7
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58            Main Document
                                                   Pg 11 of 22


                         vi. whether the debtor has made progress in negotiations with its
                             creditors;

                        vii. the amount of time which has elapsed in the case;

                       viii. whether the debtor is seeking an extension of exclusivity in order
                             to pressure creditors to submit to the debtor’s reorganization
                             demands; and

                         ix. whether an unresolved contingency exists.

 Adelphia Commc’ns, 352 B.R. at 587 (noting that the nine factors listed above are “objective

 factors which courts historically have considered in making determinations of this character”);

 see also Borders, 460 B.R. at 822 (evaluating the nine factors set forth in Adelphia to hold that

 debtor established cause to extend exclusivity); McLean Indus., 87 B.R. at 834; accord In re

 Express One, 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (identifying all of the nine factors as

 relevant in determining whether cause exists to extend exclusivity); In re United Press Int’l, Inc.,

 60 B.R. 265, 269 (Bankr. D.D.C. 1986) (holding that the debtor showed cause to extend

 exclusive period based upon certain of the nine factors). The above factors are not the exclusive

 bases for the exercise of the Court’s discretion to extend the Exclusive Periods. See Adelphia

 Commc’ns, 352 B.R. at 586-87.

                     16.       Application of the identified standards to the facts of these chapter 11

 cases demonstrates that ample cause exists to grant the Debtors’ requested extensions of the

 Exclusive Periods. The extensions are necessary and appropriate for the Debtors to have the

 opportunity contemplated by the Bankruptcy Code to finalize solicitation and confirm the Plan.

 A. These Chapter 11 Cases Are Large and Complex.

                     17.       It is well-established that the size and complexity of a debtor’s case alone

 may constitute cause to extend the Exclusive Periods. See In re Texaco Inc., 76 B.R. 322, 326

 (Bankr. S.D.N.Y. 1987) (“The large size of the debtor and the consequent difficulty in




                                                        8
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58           Main Document
                                                   Pg 12 of 22


 formulating a plan of reorganization for a huge debtor with a complex financial structure are

 important factors which generally constitute cause for extending the exclusivity periods.”) (citing

 Gaines v. Perkins (In re Perkins), 71 B.R. 294, 298 (W.D. Tenn. 1987); In re Pine Run Trust, 67

 B.R. 432, 435 (Bankr. E.D. Pa. 1986); In re United Press International, Inc., 60 B.R. 265, 270

 (Bankr. D.C. 1986); In re American Federation of Television and Radio Artists, 30 B.R. 772, 774

 (Bankr. S.D.N.Y. 1983)).

                     18.       The legislative history provides that “if an unusually large company were

 to seek reorganization under chapter 11, the court would probably need to extend the time in

 order to allow the debtor to reach an agreement.” H.R. Rep. No. 95-595, at 232 (1978),

 reprinted in 1978 U.S.C.C.A.N. 5963. Similarly, this Court has stated: “The large size of a

 debtor and the consequent difficulty in formulating a plan . . . for a huge debtor with a complex

 financial structure are important factors which generally constitute cause for extending the

 exclusivity periods.” Texaco, 76 B.R. at 326.

                     19.       The size and complexity of, and the legal issues involved in, these chapter

 11 cases alone warrant the requested extension of the Exclusive Periods.                     As of the

 Commencement Date, the Debtors operated a massively complex and interconnected enterprise.

 Not surprisingly, the Asset Purchase Agreement entered into with Transform is a multifaceted

 and complicated agreement. Following the approval of the Sale Transaction, certain APA

 Disputes arose between the Debtors and Transform. On June 18, 2019, the Bankruptcy Court

 entered a stipulation between the Debtors and Transform setting a briefing schedule to address

 all of the outstanding APA Disputes (ECF No. 4258). At the hearing on July 11, 2019, the Court

 made final rulings on certain of the disputes, including that Transform assumed $166 million in

 “Other Payables” and all payment obligations with respect to “Ordered Inventory”—which, had




                                                        9
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757       Filed 08/05/19 Entered 08/05/19 21:36:58        Main Document
                                                  Pg 13 of 22


 the Court ruled otherwise, could have had a significant impact on the Debtors’ ability to confirm

 the Plan. The Court also asked for additional evidence and made preliminary rulings on certain

 other issues and ordered the parties to negotiate certain other smaller disputes before returning to

 Court. The parties met in person on July 18, 2019 for settlement discussions and are continuing

 to negotiate with Transform to resolve all outstanding issues.

                     20.       In addition, on May 26, 2019, the Debtors filed The Debtors’ Motion to

 Estimate Certain 507(b) Claims for Reserve Purposes (ECF No. 4034) (the “507(b) Estimation

 Motion”), asserting that the value of the 507(b) Priority Claims asserted by ESL, Cyrus, and

 Wilmington Trust (together, the “Second Lien Parties”) is $0, and that if the Court found that

 the 507(b) Priority Claims had value, they were eclipsed by surcharges pursuant to section

 506(c) of the Bankruptcy Code (the “506(c) Surcharge”). On June 21, 2019, the Court entered

 the Stipulation and Order Concerning the Resolution of Certain Section 507(b) Claims (ECF No.

 4316) (the “507(b) Stipulation”), which deemed the 507(b) Estimation Motion to be a motion

 pursuant to Bankruptcy Rule 3012. Pursuant to the 507(b) Stipulation, the Debtors and the

 Second Lien Holders filed additional rounds of pleadings, expert reports, and declarations. This

 ultimately culminated in a two-day trial on July 23, 2019 and July 31, 2019. On July 31, 2019,

 the Court ruled in the Debtors’ favor, effectively holding that the Debtors do not owe any 507(b)

 Priority Claims to the Second Lien Parties, but that the Debtors were not entitled to any 506(c)

 Surcharge.

                     21.       The Debtors worked tirelessly to resolve the APA Disputes and 507(b)

 Priority Claims disputes because both had the ability to significantly impact the analysis

 underlying the Plan. Accordingly, the Debtors prioritized the resolution of such disputes prior to

 the Confirmation Hearing.




                                                      10
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58           Main Document
                                                   Pg 14 of 22


                     22.       The Debtors have more than $11 billion of total prepetition liabilities and

 have an immensely complex capital structure. As of the Commencement Date, the Debtors were

 indebted under eleven (11) separate facilities with seven (7) different agents or trustees, certain

 intercompany notes, and certain other loans, which, adding to the complexity, were secured by

 siloed collateral, with certain facilities secured by real estate assets and others secured by other

 assets, such as accounts receivable and inventory. As a result, the administrative claims and

 intercompany analysis underpinning the Plan is complex and time consuming. For example,

 there are over $100 billion in prepetition intercompany transactions and billions in postpetition

 transactions involving over 70,000 accounting entries to the Debtors’ ledgers for the postpetition

 period.

                     23.       The instant chapter 11 cases are indisputably of the size and complexity

 that Congress and courts have recognized warrant extensions of the Exclusive Periods as

 requested.

 B. (i) There Has Not Been Sufficient Time to Permit the Debtors to Prosecute a Chapter 11
    Plan and (ii) Substantial Good Faith Progress Has Been Made to Achieve the Objectives
    of Chapter 11.

                     24.       This is the Debtors’ fourth motion for extension of the Exclusive

 Periods—and each prior extension was only for two months. The Debtors are requesting another

 modest extension of two months. The Debtors are only approximately ten months into these

 chapter 11 cases, which is not enough time to prosecute and confirm a chapter 11 plan here

 considering the immense size and complexity of these cases as described above.

 Notwithstanding the short duration of these cases thus far, as noted above, the Debtors have

 made substantial progress to date. The Debtors have completed solicitation of votes on the Plan.

 In addition, the Debtors have continued to make other progress in their chapter 11 cases

 including, among other things, making substantial progress in litigating the APA Disputes,


                                                       11
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58           Main Document
                                                   Pg 15 of 22


 resolving the 507(b) Priority Claims dispute in the Debtors’ favor, and continuing to reconcile

 the claims asserted under section 503(b)(9) of the Bankruptcy Code following the applicable bar

 date on April 10, 2019.

                     25.       Notwithstanding the significant progress that has been made to date, as a

 precautionary measure, the Debtors seek the relief set out herein to ensure that the considerable

 progress already achieved does not unravel by the loss of exclusivity. The administration of

 these chapter 11 cases and the confirmation of the Plan necessarily requires additional time and

 effort.    Under these circumstances, the requested extensions of the Exclusive Periods are

 necessary and appropriate to afford the Debtors the opportunity to achieve the objectives of

 chapter 11 as contemplated by section 1121 of the Bankruptcy Code.

 C. The Debtors Have Solicited a Viable Plan.

                     26.       As discussed above, the Debtors already completed solicitation of a viable

 chapter 11 plan that is supported by certain of the Debtors’ key stakeholders, including the

 PBGC and the Creditors’ Committee. Accordingly, the Debtors have demonstrated substantial

 progress towards achieving confirmation of the Plan and a successful conclusion to these chapter

 11 cases.

 D. The Debtors Are Not Seeking to Use Exclusivity to Pressure Creditors to Submit to the
    Debtors’ Demands.

                     27.       This is the Debtors’ fourth request for a modest extension of the Exclusive

 Periods of just two months. The Debtors’ conduct in these chapter 11 cases, including, in

 particular, consultation with their key stakeholders virtually every step of the way, demonstrates

 that the Debtors are acting in a prudent and transparent manner and are not seeking these

 extensions to artificially delay the administration of these chapter 11 cases or to hold creditors




                                                       12
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58         Main Document
                                                   Pg 16 of 22


 hostage to an unsatisfactory plan proposal. Indeed, as already noted, the Creditors’ Committee

 and PBGC already support the Plan.

                     28.       The Debtors’ relationship with their key economic stakeholders, including

 the Creditors’ Committee and their professionals, is transparent, cooperative, and constructive.

 The Debtors have held numerous meetings and negotiation sessions with their creditor

 constituencies to discuss virtually every issue in these cases, including the sale process, the GOB

 process, the DIP Financing, the sales of discrete assets, and the chapter 11 plan. The request for

 extending the Exclusive Periods is not a negotiation tactic, but rather reflects that the Debtors

 have completed solicitation and are tabulating votes, which process should not be interrupted as

 the Debtors move to obtain confirmation of the Plan. Indeed, many parties have filed objections

 to the Plan and will have a full opportunity to be heard as to their objections if they cannot be

 consensually resolved. The Debtors intend to continue to work constructively with all other

 constituents to seek a consensual confirmation of the Plan.

                     29.       Finally, this Motion is without prejudice to any party seeking to shorten

 the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code.                          See

 11 U.S.C.§ 1121(d). As such, no party in interest will be prejudiced if the requested extensions

 are approved.

 E. Important Contingencies Must be Resolved by the Debtors.

                     30.       Courts have recognized the need to resolve important contingencies as

 justification for extending the Exclusive Periods. See, e.g., Borders, 460 B.R. at 826; Adelphia

 Commc’ns, 352 B.R. at 587. Here, the Confirmation Hearing is scheduled for August 16,

 2019—only four (4) days after the expiration of the current Exclusive Filing Period. The

 Debtors request an extension of the Exclusive Periods out of an abundance of caution.




                                                       13
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58          Main Document
                                                   Pg 17 of 22


                     31.       The extension of the Exclusive Periods as requested will not prejudice any

 party in interest, but rather will afford the Debtors a realistic opportunity to confirm the Plan.

 Failure to extend the Exclusive Periods as requested herein would defeat the very purpose of

 section 1121 of the Bankruptcy Code, i.e., to provide the Debtors with a meaningful and

 reasonable opportunity to propose and pursue a confirmable chapter 11 plan. The termination of

 the Exclusive Periods could lead to unnecessary adversarial situations and the litigation costs

 attendant therewith to the detriment of all parties in interest.

 F. The Debtors Are Making Required Postpetition Administrative Expense.

                     32.       Courts considering an extension of exclusivity also may assess a debtor’s

 liquidity and ability to pay costs and expenses of administration. Adelphia Commc’ns, 352 B.R.

 at 587; Texaco, 76 B.R. at 322. Here, the Debtors are paying their administrative expenses that

 are obligations of the Debtors’ estates as they come due, and will continue to do so. For all of

 the reasons set forth above, the facts and circumstances of this case demonstrate that sufficient

 cause exists to grant the requested relief at this time.

                                                   Conclusion

                     33.       For the reasons stated herein, the requested extension of the Exclusive

 Periods is warranted and necessary to afford the Debtors a meaningful opportunity to commence

 soliciting votes and confirm the Plan, all as contemplated by section 1121 of the Bankruptcy

 Code. Accordingly, the Debtors should be afforded a full, fair, and reasonable opportunity to

 propose, file, and solicit acceptances of a chapter 11 plan, and the Exclusive Periods should be

 extended as requested.

                                                     Notice

                     34.       Notice of this Motion will be provided in accordance with the procedures

 set forth in the Amended Order Implementing Certain Notice and Case Management Procedures,


                                                       14
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757       Filed 08/05/19 Entered 08/05/19 21:36:58       Main Document
                                                  Pg 18 of 22


 entered on November 1, 2018 (ECF No. 405) (the “Amended Case Management Order”). The

 Debtors respectfully submit that no further notice is required.

                     35.       No previous request for the relief sought herein has been made by the

 Debtors to this or any other Court.

                     WHEREFORE the Debtors respectfully request entry of an order granting the

  relief requested herein and such other and further relief as is just.

 Dated: August 5, 2019
        New York, New York

                                               /s/ Ray C. Schrock, P.C.
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Ray C. Schrock, P.C.
                                               Jacqueline Marcus
                                               Garrett A. Fail
                                               Sunny Singh

                                               Attorneys for Debtors
                                               and Debtors in Possession




                                                      15
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757   Filed 08/05/19 Entered 08/05/19 21:36:58   Main Document
                                              Pg 19 of 22


                                            Exhibit A

                                         Proposed Order




 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757      Filed 08/05/19 Entered 08/05/19 21:36:58                     Main Document
                                                 Pg 20 of 22


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          : Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            : Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    : (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x
                         ORDER PURSUANT TO SECTION 1121(d) OF THE
       BANKRUPTCY CODE FURTHER EXTENDING THE EXCLUSIVE PERIODS

                     Upon the motion, dated August 5, 2019 (ECF No. [__]) (the “Motion”)2 of Sears

 Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the above-

 captioned chapter 11 cases (collectively, the “Debtors”), pursuant to section 1121(d) of title 11

 of the United States Code (the “Bankruptcy Code”), for an order (i) extending the

 Debtors’ exclusive periods in which to file a chapter 11 plan (the “Exclusive Filing Period”)

 and solicit acceptances thereof (the “Exclusive Solicitation Period,” and together with the


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a/ Sears, Roebuck de Puerto Rico, Inc.) (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands
 Business Unit, LLC (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365);
 and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.
 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Motion.




 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58         Main Document
                                                   Pg 21 of 22


 Exclusive Filing Period, the “Exclusive Periods”), and (ii) granting related relief, all as more

 fully set forth in the Motion; and the Court having jurisdiction to decide the Motion and the relief

 requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing

 Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the

 Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

 venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

 proper notice of the relief requested in the Motion having been provided in accordance with the

 Amended Case Management Order; such notice having been adequate and appropriate under the

 circumstances, and it appearing that no other or further notice need be provided; [and the Court

 having held a hearing to consider the relief requested in the Motion on August 22, 2019 (the

 “Hearing”);] and upon the record of the Hearing, and upon all of the proceedings had before the

 Court; and the Court having determined that the legal and factual bases set forth in the Motion

 establish just cause for the relief granted herein; and is in the best interests of the Debtors, their

 estates, their creditors, and all parties in interest; and after due deliberation and sufficient cause

 appearing therefor,

                     IT IS HEREBY ORDERED THAT

                     1.        The Motion is granted to the extent set forth herein.

                     2.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

 Exclusive Filing Period in which to file a chapter 11 plan is extended through and including

 October 14, 2019.

                     3.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

 Exclusive Solicitation Period in which to solicit acceptances of their chapter 11 plan is extended

 through and including December 16, 2019.




                                                         2
 WEIL:\97123788\4\73217.0004
18-23538-rdd          Doc 4757        Filed 08/05/19 Entered 08/05/19 21:36:58             Main Document
                                                   Pg 22 of 22


                     4.        The extensions of the Exclusive Periods granted herein are without

 prejudice to such further requests that may be made pursuant to section 1121(d) of the

 Bankruptcy Code by the Debtors or any party in interest.

                     5.        Nothing herein shall create, nor is intended to create, any rights in favor of

 or enhance the status of any claim held by any party.

                     6.        The Debtors are authorized to take all actions necessary to effectuate the

 relief granted in this Order.

                     7.        The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated:                         , 2019
           White Plains, New York

                                                      THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                         3
 WEIL:\97123788\4\73217.0004
